NOT RECOMMENDED FOR PUBLICATION
                          File Name: 21a0095n.06

                                 Case No. 20-1639

                   UNITED STATES COURT OF APPEALS
                        FOR THE SIXTH CIRCUIT
                                                                        FILED
MATI LEEAL, et al.,                       )                         Feb 19, 2021
                                          )                     DEBORAH S. HUNT, Clerk
        Plaintiffs-Appellants,            )
                                          )         ON APPEAL FROM THE
v.                                        )         UNITED STATES DISTRICT
                                          )         COURT FOR THE EASTERN
DITECH FINANCIAL, LLC,                    )         DISTRICT OF MICHIGAN
                                          )
        Defendant-Appellee.               )                  OPINION
                                          )
                                          )


BEFORE: WHITE, LARSEN, and NALBANDIAN, Circuit Judges.

      NALBANDIAN, Circuit Judge. Plaintiffs, the Leeals, hoped that a state

court judgment would relieve them of their mortgage payments. And it might have,

if they had sued the right parties. But when they stopped making mortgage

payments, Defendant Ditech began foreclosing on the mortgage. And the prior state

court default judgment purporting to void their mortgage could not stop the

foreclosure because Ditech had not been a party in the state court. As a result, the

district court granted Ditech’s summary judgment motion because the state court

judgment did not bind the parties in this case. The Leeals make no argument that

supports reversal, so we AFFIRM.
No. 20-1639, Leeal v. Ditech Fin.

                                            I.

       Mati and Malka Leeal took out a $301,000 mortgage loan from ABN AMRO,

an assumed name for CitiMortgage (CMI). Later, the Federal National Mortgage

Association (“Fannie Mae”) bought the mortgage from CMI, and Green Tree

Servicing, LLC bought the servicing rights. So the Leeals started sending Green Tree

their mortgage payments and directing discussion about the loan to Green Tree’s

customer service.

       But a year later, the Leeals filed an action for declaratory judgment in state

court, alleging that the mortgage note was void. They named only ABN AMRO and

CMI as defendants, not Fannie Mae or Green Tree. The Leeals continued paying

Green Tree, which had no inkling of the pending action. And when Green Tree merged

into Ditech, the Leeals started paying Ditech. They did not notify Fannie Mae or

Green Tree of the action until it was over.

       Having no interest in the Leeals’ case, CMI and ABN AMRO never appeared.

So the state court issued a default judgment declaring the mortgage loan void. The

Leeals stopped paying. Ditech notified the Leeals of their default on the remaining

$299,980 balance and later began foreclosure. The Leeals responded with a second

state action, this one asking the state to block the foreclosure because of the previous

state court judgment. The state court issued a temporary restraining order. And

Ditech removed the case to federal court.

       The district court first required Ditech to file a motion in state court to set

aside, vacate, or otherwise obtain relief from the default judgment. But the state court




                                            2
No. 20-1639, Leeal v. Ditech Fin.

denied it as untimely. Back in federal court again, Ditech filed an answer, a counter-

complaint, and a motion for summary judgment based on res judicata and collateral

estoppel—without avail. Finally, the district court granted Ditech’s second summary

judgment motion, which argued that the state court default judgment did not bind

Ditech or Fannie Mae because they were not parties to the action.

       The district court noted that, because the Leeals sought to determine their own

personal obligations to CMI and ABN AMRO and did not name the property as a

party, their state action was in personam. An in personam action, the court added,

determines only “personal rights and obligations.” (R. 55, Dist. Ct. Op., Page 12

(quoting Int’l Typographical Union v. Macomb County, 11 N.W.2d 242, 247 (Mich.

1943).) And it cited the principle that in personam judgments do not bind anyone who

was not a party to the action, in part because of the serious due process concerns that

would result. So the state court judgment made the mortgage loan “void” only

between the Leeals and the companies ABN AMRO and CMI. Without disturbing the

state court’s judgment, the district court held that it did not bind Ditech. The Leeals

appealed.1

                                           II.

       We review summary judgment grants de novo, viewing the evidence in the

light most favorable to the non-movant and affirming only if there is no genuine issue




       1 Although the district court reserved the issue of attorneys’ fees, that does not
affect the finality of the judgment for appeal purposes. See Tahfs v. Proctor, 316 F.3d
584, 590 (6th Cir. 2003)

                                           3
No. 20-1639, Leeal v. Ditech Fin.

of material fact. Am. Council of Certified Podiatric Physicians & Surgeons v. Am. Bd.

of Podiatric Surgery, Inc., 323 F.3d 366, 369–70 (6th Cir. 2003); FED. R. CIV. P. 56(a).

       The Leeals raise four arguments that the district court erred. None are

persuasive. First, they note that the district court based its ruling on the fact that the

Leeals had sued the wrong people in state court. They say that this conclusion

conflicts with the state court’s default judgment, quoting it in its entirety. But they

do not provide any explanation for how the two conflict.2 And they cite no legal

authority. “It is not sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to put flesh on its bones.” McPherson v. Kelsey, 125

F.3d 989, 995–96 (6th Cir. 1997) (quoting Citizens Awareness Network, Inc. v. U.S.

Nuclear Regulatory Comm’n, 59 F.3d 284, 293–94 (1st Cir. 1995) (ellipsis removed)).

Because the Leeals gave no “effort at developed argumentation,” this issue is waived.

Id. at 995.

       The Leeals then argue that Michigan law prevents the district court from

setting aside the default judgment. This argument is misguided in two ways. First,

the district court did not set aside the default judgment, but rather clarified that it

does not apply to non-parties. Second, the Leeals cite cases that describe the standard

that Michigan appeals courts apply when reviewing default judgments on direct




       2 Even the text of the order that the brief quotes reflects that the state court
judgment determined only the legal rights between the Leeals and the defendants
listed in the state court action: “[T]here is no legal basis documented or otherwise
which requires Plaintiff to make any payments to Defendants CitiMorgage, Inc. or
Defendant Abn Amro Mortgage . . . .” (Appellant’s Br. at 14. (quoting R. 5-10, Default
Judgment and Order, Page 3).)

                                            4
No. 20-1639, Leeal v. Ditech Fin.

appeal. Since the district court was not reviewing the state court’s judgment, but

rather determining who it bound, these authorities are irrelevant.

       The Leeals next state that Ditech does not have the “good cause” and

“meritorious defense” necessary to set aside the default judgment. And they argue

that Ditech has not shown “mistake, inadvertence, surprise, or excusable neglect” or

any other reason to merit relief from the default judgment. These arguments again

disregard the district court’s ruling: the default judgment stands, but it only binds

the parties that were before the court.

       Finally, the Leeals dispute the district court’s notation that Ditech had

received no service or notice of the state court lawsuit when it was commenced. The

Leeals respond that they sent Ditech a copy of the “Judgment” after the state court

entered it. But service of process must happen before the case ends to provide an

“opportunity to be heard and to present objections or defenses.” Bunner v. Blow-Rite

Insulation Co., 413 N.W.2d 474, 476 (Mich. Ct. App. 1987). That is why the Michigan

court rule the Leeals cite requires that service be timely, Mich. Ct. R. 2.105(J)(3),

which means that the plaintiff must have served the summons on the defendant

within ninety-one days after the clerk issued it. Id. at 2.102(D), (E)(1). The Leeals do

not allege that they timely served Ditech with a summons. They allege that they

mailed a copy of the judgment more than 130 days after they filed their action and

after it was too late to respond. That is not service of process.




                                            5
No. 20-1639, Leeal v. Ditech Fin.

                                         III.

       None of the arguments the Leeals proffer show that they are entitled to relief.

We AFFIRM.




                                          6